Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to Application filed on 2/22/2019 in which claims 37-64 were presented for examination.

Double Patenting
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
s 37-64 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10-11 of U.S. Patent No. 9,510,633.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they have a common subject matter, for example, both claim a protective helmet having an outer shell, a skeleton between the inside of the outer shell and an inner lining. The skeleton comprises members that are deformable upon an impact. Furthermore, the helmet comprises vent openings and self-adjusting pads.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations in claims 40-41 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40-41 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations in claims 40-41 are not mentioned nor explained in the original disclosure.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-43 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 40-41 contains limitations that are indefinite because it is unclear what the metes and bounds the applicant is claiming.
Claim 43 recites “the inner liner” it is unclear if the applicant is claiming “the inner lining”?
Claims 42-42 are rejected because they depend directly or indirectly on rejected claims.

Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: self-adjusting system” in claim 37.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 37, 52, 57 and 60 are rejected under 35 U.S.C. 102(b) as being anticipated by Demps et al. (U.S. Patent No. 6,665,884 B1).

Regarding claim 37, Demps et al. “Demps”  discloses a helmet for receiving a wearer's head (See Fig. 1 identifier 10), comprising: 
a) a shell (28) having an inner surface facing toward the wearer's head when the helmet is worn (30), the shell (28) defining a cavity for receiving the wearer's head (defined by the interior surface); and 
b) a self-adjusting fit system (12) residing in the cavity of the helmet (See Fig. 1), the self-adjusting fit system (12) comprising left and right temporal pads (16, 14) configured (capable) to abut against left and right temple portions of the wearer's head when the helmet is worn (because it is a self-adjusting system), each temporal pad (16, 14) being deflectable relative to the shell between a first position (40) and a second 
wherein the self-adjusting fit system (12), the recitation “is configured to bias the temporal pads so as to press against the left and right temporal portions of the wearer's head both in the first position and in the second position” is considered as functional, the device of the prior art discloses substantially all of the claimed structural element and therefore it is fully capable to perform the claimed function, (it is further noted that  (Col. 5, lines 1-10 and Col. 4, lines 55-60) do explain the two positions and how the elastic band is biased to the original position because it is elastic).

Regarding claim 52, Demps discloses a helmet wherein each of the temporal pads (See above) is affixed to the shell (sections 20, 24 are affixed directly to the inner surface of the shell as explained in Col. 3, lines 57-67).

Regarding claim 57, Demps discloses a helmet further comprising: an occipital pad (35) mounted in a rear region of the helmet (See Fig. 5), the occipital pad (35) configured (capable) to abut against a lower portion of the wearer's head when the helmet is worn, the occipital pad (35) being deflectable relative to the shell between a first position and a second position, in the first position the occipital pad being closer to the inner surface of the shell than in the second position (because it is attached to the same elastic band (18) therefore it will act exactly as the other pads as explained above).




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 38-40, 53-56, and 58-59 are rejected under 35 U.S.C. 103(a) as being unpatentable over Demps et al. (U.S. Patent No. 6,665,884 B1).

Regarding claim 38, Demps discloses a helmet further comprising an inner lining attached to the inner surface of the shell, each of the left and right temporal pads being mounted adjacent to the inner lining (Col. 4, lines 61-67 discloses that the left and right temporal pads comprises a Nylon skin of which an ordinary skilled in the art would 

Regarding claim 39, Demps discloses a helmet, the recitation “wherein the self-adjusting fit system is configured such that, in use, when the wearer dons the helmet, each said temporal pad is movable relative to the inner lining” is considered as functional, the device of the prior art discloses substantially all of the claimed structural elements and therefore is fully capable to perform the claimed function.

Regarding claim 40, Demps discloses a helmet wherein each of the left and right temporal pads is an extension of the inner lining (because as explained above the inner lining is the outer skin therefore the pad is an extension of the inner lining).

Regarding claim 53, Demps discloses a helmet wherein the self-adjusting fit system is covered at least in part by the inner lining (as explained above the inner lining or skin covers the entire pads).

Regarding claims 54-56, Demps discloses a helmet wherein each temporal pad (See above) is biased to extend inwardly up to a distance from the inner surface of the shell in the second position (See Fig. 3 positions 38, 40).

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each temporal pad is biased to extend inwardly up to at least 1/8 or 1/4 or 1/2 inch from the inner surface of the shell in the second position in order to customize the intended use of the helmet, for example a helmet made for children may require lager bias distance than a helmet made for adults, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 58, Demps discloses a helmet further comprising an inner lining attached to the inner surface of the shell, wherein the occipital pad is affixed to the inner lining (this pad has identical structure as the left and right pads and therefore it will have the inner lining as explained above).

Regarding claim 59, Demps discloses a helmet wherein the occipital pad (35) is (indirectly) affixed to the shell (See Fig. 5).

Claims 41-45 and 47  are rejected under 35 U.S.C. 103(a) as being unpatentable over Demps et al. (U.S. Patent No. 6,665,884 B1) in view of Durocher (U.S. Pub. No. 2005/0034222 A1).

Regarding claim 41, Demps discloses the invention substantially as claimed above.
Demps does not disclose wherein the shell comprises a plurality of shell members, the plurality of shell members being movable relative to one another to vary a dimension of the cavity of the helmet.
Durocher teaches yet another helmet (Fig. 6 identifier 10) having a shell wherein the shell comprises a plurality of shell members (16, 18), the plurality of shell members (16, 18) being movable relative to one another to vary a dimension of the cavity of the helmet (para. 0036).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Demps device with plurality of shell members being movable relative to one another to vary a dimension of the cavity of the helmet as taught by Durocher in order to be able to adjust the size of the helmet for better fit on different head sizes.

Regarding claim 42, Demps as modified by Durocher discloses a helmet wherein the inner lining includes a plurality of portions (32, 26 of Durocher) attached to respective shell members (16, 18 of Durocher) of the plurality of shell members (16, 18), the portions of the inner lining being movable relative to one another when the 

Regarding claim 43, Demps as modified by Durocher discloses a helmet wherein the portions of the inner liner (32, 26) comprise at least a front portion (32) and a rear portion (26).

Regarding claim 44, Demps as modified by Durocher discloses a helmet wherein the self-adjusting fit system comprises left and right temporal members extending along respective left and right temporal regions of the helmet (Figs. 5-6 identifiers 38, 36 of Durocher).

Regarding claim 45, Demps as modified by Durocher discloses a helmet wherein each temporal member includes semi-rigid material (para. 0034 discloses soft but other material can be used, it was interpreted as semi-rigid to a degree).

Regarding claim 47, Demps as modified by Durocher discloses a helmet wherein each of the temporal members (See above) is movable relative to the inner surface of the shell (because they are connected directly or indirectly to the inner surface of the shell).

Allowable Subject Matter
Claims 46, 48 and 61 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 49-51 and 62-64 are allowable because they depend from an allowable claims.

Conclusion
The prior art made of record and not relied upon is considered (See PTO-892) pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563.  The examiner can normally be reached on Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KHALED ANNIS/           Primary Examiner, Art Unit 3732